Citation Nr: 1112615	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $28,960.00, to include the question of whether the request for a waiver was timely filed.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in Fort Snelling, Minnesota.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Togus, Maine RO.  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In December 2009 and September 2010, subsequent to issuance of the statement of the case (SOC), the Veteran submitted additional evidence in support of his claim.  In September 2010, he submitted a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

The Board has considered the fact that the record does not reflect a notice of disagreement (NOD) with the May 2009 denial of a waiver.  Nevertheless, the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania proceeded to issue a statement of the case (SOC) in October 2009.  In response, the Veteran filed a substantive appeal in December 2009.  The Board finds that the December 2009 substantive appeal is a valid NOD with respect to the May 2009 denial of a waiver.  In addition, as the ROIC has already issued an SOC with respect to this claim, remanding the claim for the generation of an additional SOC is not required.  The issue of entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $28,960.00 was certified to the Board July 2010, and the Veteran provided testimony regarding this matter in September 2010.  The Board will therefore waive the requirement of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

As a final preliminary matter, the Board notes that, in October 2003, the Veteran filed a claim for service connection for prostate cancer, depression, and sexual dysfunction.  In a January 2004 rating decision, the RO denied service connection for prostate cancer and depression, but did not address the claim for service connection for sexual dysfunction.  The claim for service connection for sexual dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that remand is required as several pertinent documents are not currently associated with the claims file.  

In this regard, the October 2009 SOC reflects that, in February 2006 ,VA received the Veteran's 2005 Eligibility Verification Report (EVR) and that, in April 2006, VA sent a letter to the Veteran seeking evidence regarding when he stopped receiving $120.00 in annual other income.  The SOC also reflects that, later that month, the Veteran submitted correspondence regarding the distribution of his IRA and, in July 2006, his pension benefits were reduced, effective January 1, 2005, creating an overpayment of $1,299.00 and VA proposed terminating his pension benefits effective January 1, 2003.  The SOC further indicates that a demand letter advising the Veteran of the debt amount, his waiver rights, and the 180 day time limit to request a waiver was sent on July 20, 2006 and that, in August 2006, the Veteran called VA to report that he was receiving Social Security Administration (SSA) benefits.  

The SOC also states that, on August 31, 2006, the Veteran advised VA that he had not received a copy of the July 6, 2006 letter, and indicates that, in December 2006, the Veteran's pension was terminated effective November 1, 2003, creating an overpayment of $28,960.00.  According to the SOC, a demand letter advising the Veteran of the debt amount, his waiver rights, and the 180 day time limit to request a waiver was sent on December 28, 2006.  

A request for waiver of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).

The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing. 38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

In May 2009, the DMC denied the Veteran's claim based on a finding that his claim for a waiver was received more than 180 days after the December 28, 2006 notification of indebtedness.  The DMC found that the request for a waiver was received on May 11, 2009 (the same day the DMC decision was issued).  

Despite the foregoing, none of the documents dated from February 2006 to December 2006 listed in the SOC are included in the claims file, nor does the claims file include a May 2009 request for a waiver (rather, in correspondence dated in March 2009, the Veteran expressed his desire for a waiver).  The aforementioned documents must be obtained in order for the Board to review the claim on appeal.  Notably, without a copy of the December 28, 2006 letter notifying the Veteran of the indebtedness, the Board cannot ascertain whether or not this notice was sent to the proper address.  In addition, during the September 2010 hearing, the Veteran testified that he had contacted VA regarding his request for a waiver and was notified by a woman at the DMC that he had until Friday to file his paperwork, after which he sent his request for a waiver via overnight mail.  The claims file includes a U.S. Postal Service Express Mail receipt, reflecting mail from the Veteran to the DMC, sent on June 28, 2007.  No copy of the actual document(s) included in that mailing are associated with the claims file.  

Consequently, on remand, any information relied on in the adjudication of the Veteran's claim, to include the documents listed in the October 2009 SOC, any Reports of Contact between the Veteran and VA, to include in June 2007, and a copy of the document(s) mailed to the DMC on June 28, 2007, should be obtained and associated with the claims file for Board review.  All efforts to obtain any outstanding records should be documented.  Furthermore, if the AMC/RO is unable to obtain the aforementioned documents, it should notify the Veteran and ask him to provide any copies in his possession.

The Board highlights that the record reflects that the appellant's claim has been handled by various VA offices.  In this regard, the May 2009 decision was issued by the DMC in Minnesota, the October 2009 SOC was issued by the Philadelphia ROIC, and the Veteran testified before the undersigned in September 2010 at the Togus RO.  Moreover, a July 2010 Report of Contact reflects that the claims file was sent to the Boston RO (as opposed to Togus) prior to the September 2010 hearing.  Accordingly, in ascertaining whether there are any outstanding, pertinent documents, the AMC/RO should contact the DMC and the Philadelphia, Togus, and Boston ROs in regard to whether any files pertaining to the Veteran are in existence at those offices.  

In addition, the Board notes that a stamp on the exterior of the Veteran's claims file reflects that it has been rebuilt; however, the claims file currently before the Board appears to be the original file.  In this regard, the Veteran's service treatment records and service personnel records have been associated with the claims file and, in his October 2003 claim for service connection, the Veteran indicated that he had not previously filed a claim with VA.  On remand, the AMC/RO should review the claims file and clarify whether it represents the original claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should review the claims file and clarify whether it represents the original claims file.  If a second file exists, it should be associated with the file presently before the Board.

2.  The AMC/RO should obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include all documents listed in the October 2009 SOC, any Reports of Contact between the Veteran and VA, to include in June 2007, and a copy of the document(s) mailed to the DMC on June 28, 2007.     In attempting to locate the aforementioned documents, search for any dummy files or temporary files related to the Veteran at the DMC and the Philadelphia, Togus, and Boston ROs.  All efforts to obtain outstanding pertinent records should be documented in the claims file.

If the AMC/RO is unable to obtain any of the above described documents, notify the Veteran and ask him to provide any copies in his possession.  The letter should describe with specificity the documents that are missing/needed.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


